Crawford, Justice.
C. L. Attaway having been arrested and imprisoned by the marshal and a policeman of the city of Cartersville, brought suit against the mayor and aldermen to recover damages therefor.
He alleged that the said marshal and policeman, on or about the eighth day of August, 1879, while holding and exercising their offices, in executing the commands of the *741said mayor and aldermen did arrest and imprison him for the space of ten days in the calaboose of the said city without lawful warrant, and without the authority of law; that the said imprisonment was wanton, inhuman and brutal, because of the size, ventiliation and filthy condition of the said calaboose into which he had been cast. He further alleged that by reason of the said unlawful imprisonment he became sick, and was unable to work for several weeks thereafter, thereby bringing his family, which was dependent upon his labor for support, to want.
To this declaration counsel demurred, on the ground that no cause of action was set forth therein against the defendant. The demurrer being sustained, plaintiff offered certain amendments, which the judge refused to allow, and the case was dismissed.
There being no exception to the refusal of the judge to allow the amendments, the only question for our decision is, whether the demurrer was properly sustained.
1. That the city is not liable for the illegal acts of police officers, was held by this court in the cases of Cook vs. The Mayor and Council of the city of Macon, 54 Ga., 568; Harris vs. The City of Atlanta, 62 Ib., 290; McElroy vs. The City Council of Albany, 65 Ib., 387.
Judgment affirmed.